Ingraham, J. (concurring):
I concur with Mr. Justice Rumsey in the affirmance of this judgment, but it hardly seems to me necessary at this stage of the action to seriously discuss whether the complaint correctly describes the ■relation of the plaintiffs to the cause of action sued on. In the contract the plaintiffs state that they are agents for Messrs. W. F. Stevenson & Co., and while they do not in form make tlieir contract as such agents, they describe themselves as occupying that position. *531Under this contract the plaintiffs would have been personally liable to the defendants in case of a breach of the contract to deliver the hemp. Whether in fact they made the contract on their own behalf or as agents of W. F. Stevenson & Co., the evidence is uncontradicted that before the commencement of the action the plaintiffs had paid W. F. Stevenson & Co. what was due them as the proceeds of the whole of this hemp. The whole beneficial interest in the contract, therefore, had before the commencement of the action vested in the plaintiffs, and they were the real parties in interest in the enforcement of the contract, and clearly, I think, the ones entitled to maintain the suit to recover for a breach thereof by the vendee. If in the complaint they incorrectly described the relation that they occupied in bringing the' suit,-where it clearly appears that they were the real parties in interest and entitled tb recover, a case is presented where the complaint could be deemed to be amended to conform to the proof so as to sustain the judgment. The case has been fairly tried upon the merits and decided against the defendants, and there certainly is nothing in the record to justify a reversal of the judgment, because the plaintiffs have failed to suggest in their complaint that they were suing as trustee of an express trust, rather than in their individual capacity. As to the other questions discussed by Mr. Justice Rums by, I concur with him.